Citation Nr: 0506652	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-06 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to a service-connected 
right shoulder disability.

3.  Entitlement to a total rating based on individual 
unemployability.

4.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant's wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to June 
1945, including honorable combat service in World War II.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which, among other things, denied 
the benefits sought on appeal.

The issues of entitlement to service connection for bilateral 
hearing loss and for a cervical spine disorder as well as 
entitlement to a total rating based on individual 
unemployability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will contact 
the veteran if additional action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran engaged in combat while serving on the USS 
New Orleans and his in-service stressors are related to that 
combat.

3.  The veteran has post-traumatic stress disorder as a 
result of his in-service combat stressors.

4.  The Board denied entitlement to service connection for 
defective hearing in a November 1974 decision.  The veteran 
was notified of the decision.

5.  Evidence submitted since the Board's November 1974 
decision denying service connection for defective hearing was 
not previously before agency decision-makers, bears directly 
upon the issue at hand, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was incurred as a 
consequence of active combat service.  38 U.S.C.A. §§ 1110 
1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

2.  Evidence received since the Board denied entitlement to 
service connection for defective hearing in November 1974 is 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

3.  The issue of entitlement to service connection for 
defective hearing denied by the Board in a November 1974 
decision is reopened.  38 U.S.C.A. §§ 1110, 7104 (West 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. Section 4.125(a); a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and, credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of a 
mental disorder must conform to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, D.C., American Psychiatric Association (1994) 
(DSM-IV) and be supported by the findings of a medical 
examiner.  See 38 C.F.R. § 4.125(a).

The evidence of record reveals that the veteran served 
honorably in the United States Navy from December 1941 to 
June 1945.  Unfortunately, his service personnel records are 
not associated with the claims folder.  Extrapolating from 
his service medical records, however, the veteran's assertion 
that he served aboard the USS New Orleans from at least May 
1942 to July 1944 is verified.

The veteran submitted histories of the New Orleans showing 
that during his period of service on her, the crew engaged in 
combat with the enemy.  This evidence is deemed to be 
independent corroboration of the veteran's in-service 
stressors.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  
Specifically, the veteran has described being under attack, 
being injured performing his duties as a gunner's mate, and 
seeing dead soldiers during his battles at Guadalcanal aboard 
the New Orleans; the histories of the New Orleans include 
descriptions of its participation in combat during the 
Guadalcanal campaign.  There is no evidence to suggest that 
the veteran was not aboard the New Orleans during the battles 
cited in the histories of the ship.  Consequently, the Board 
finds that the veteran's stressors have been corroborated by 
independent evidence.  

The medical evidence of record shows that the veteran did not 
seek psychiatric treatment until approximately 1996.  At that 
time, he was started on medication for depression.  Since 
that time, however, the veteran's VA treating 
geropsychiatrist has reported that the veteran began 
exhibiting symptoms of post-traumatic stress disorder after 
recent terrorist events, specifically, the October 2000 
attack on the USS Cole.  In September 2002, the treating 
psychiatrist outlined the veteran's in-service combat 
stressors and opined that the veteran clearly met the 
criteria for a diagnosis of post-traumatic stress disorder, 
noting that it was common for individuals such as the veteran 
to shut down emotionally after traumatic events and have 
symptoms associated with the events surface many years later.

The medical evidence also includes a diagnosis of dementia 
and references to the veteran participating in an Alzheimer's 
clinic at VA.  The veteran is currently living at a VA 
nursing home and participates in psychiatric treatment on a 
regular basis.  There is no suggestion in the medical record, 
however, that the current diagnosis of post-traumatic stress 
disorder does not conform to the DSM-IV.  The Board 
specifically points out at this juncture that the VA 
psychiatric examination of record dated in May 2001 only 
addressed complaints of depression being related to the 
veteran's service-connected right shoulder disability.

Thus, following a complete review of the record evidence, the 
Board finds that the diagnosis of post-traumatic stress 
disorder based on the veteran's verified in-stressors is 
accepted.  Consequently, the veteran's claim of entitlement 
to service connection for post-traumatic stress disorder is 
granted.

The Board notes that VA has not complied with the provisions 
of the Veterans Claims Assistance Act of 2000 (the VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) with 
respect to this claim.  Because the grant of this benefit is 
fully in the veteran's favor, there is no prejudice to the 
veteran in deciding this claim on the merits at this time.  

II.  New and Material Evidence

In November 1974, the Board denied service connection for 
defective hearing, finding that there was no evidence of such 
a disorder having its origin in service.  Because there was 
no appellate body to which the veteran could appeal that 
decision at the time of its being rendered, the Board's 
decision became final.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1100.

The veteran now seeks to reopen his claim of entitlement to 
service connection for bilateral hearing loss.  The Board 
notes that the RO in this case implicitly reopened the 
veteran's claim by addressing the merits of the claim and 
denying the benefits sought in its April 2002 rating 
decision.  The Board, however, is required to address the 
issue of reopening notwithstanding the RO's denial of service 
connection on the merits.  See Barnett v. Brown, 83 F.3d 1380 
(1996). 

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim that has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed prior to August 2001, 
such as this claim, "new and material evidence" is defined 
as evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

With these considerations, the Board must now review all of 
the evidence that has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in November 1974.  It is important to note 
that the credibility of new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the November 1974 decision, the evidence 
included service medical records with no complaints of or 
diagnosis of a hearing disability as well as VA examination 
reports dated shortly after the veteran's discharge from 
service with no complaints of hearing loss.  Based on this 
evidence, the Board determined that any current hearing loss 
did not have its origin during the veteran's period of 
service.

Since the November 1974 Board decision, the veteran has 
submitted detailed accounts of acoustic trauma during his 
period of combat service aboard the USS New Orleans and his 
need to put cotton in his ears while performing duties as a 
gunner's mate.  VA treatment records have also been obtained 
reflecting the use of hearing aids for bilateral high 
frequency sensorineural hearing loss.  And, as pointed out 
above, the veteran has submitted histories of the USS New 
Orleans that verify his combat service.

Given the evidence as outlined above, the Board finds that 
the veteran has submitted both new and material evidence to 
reopen his previously denied claim of entitlement to service 
connection for bilateral hearing loss.  Specifically, the 
veteran's assertions considered in conjunction with the 
histories of the ship to which he was assigned while 
performing duties as a gunner's mate lend credence to the 
claim that current hearing loss is due to acoustic trauma 
that occurred over fifty years ago.  This evidence is new 
because it was not previously before agency decision-makers 
and it is material because it bears directly and 
substantially upon the specific matter under consideration.  

Accordingly, the claim of entitlement to service connection 
for bilateral hearing loss is reopened.  The merits of the 
underlying claim, however, will be discussed in the remand 
section of this decision below.


ORDER

Service connection for post-traumatic stress disorder is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.


REMAND

The record reflects that the veteran has not received notice 
with respect to the issues here on appeal pursuant to the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)), 
legislation which includes an enhanced duty on the part of VA 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  
Consequently, this matter must be remanded so that the RO may 
advise the veteran of his rights and responsibilities with 
respect to the issues remaining on appeal.

Additionally, the record reveals that the veteran has 
submitted a plausible claim of entitlement to service 
connection for bilateral hearing loss, but he has not been 
afforded a VA examination determine if his current disability 
is a result of acoustic trauma experienced during combat 
service.  Thus, this matter must also be remanded in order 
for the RO to obtain a medical opinion as to the etiology of 
the veteran's current hearing loss.


Also, if the claim of entitlement to a total rating based on 
individual unemployability is not deemed moot following 
assignment of a rating for the veteran's post-traumatic 
stress disorder, the Board finds that the medical record must 
be further developed to determine the impact, if any, the 
veteran's nonservice-connected disabilities have on the 
medical opinion of record that he is unemployable.  
Specifically, the RO must obtain a medical opinion that 
specifically sets out whether the veteran would be capable of 
gaining and maintaining employment when considering only his 
service-connected disabilities.

Therefore, this matter is REMANDED for the following action:

1.  The RO should advise the veteran of 
his rights and responsibilities under the 
VCAA and perform any additional 
assistance required by the VCAA.

2.  The RO should determine if the 
veteran is capable of participating in a 
VA audiologic examination.  If so, an 
examination should be scheduled and the 
examiner should be requested to review 
the veteran's claims folder and determine 
if any currently diagnosed hearing loss 
is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
related to acoustic trauma experienced 
during combat in World War II.  All 
opinions expressed must be supported by 
complete rationale.

If the veteran cannot participate in a VA 
audiologic examination, the RO should 
supply the examiner with all pertinent 
medical records, including the claims 
folder, and request that he/she review 
the records  and determine if any 
currently diagnosed hearing loss is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) related 
to acoustic trauma experienced during 
combat in World War II.  All opinions 
expressed must be supported by complete 
rationale.  

3.  If the veteran's claim for a total 
rating is not deemed moot by the grant of 
other benefits, the RO should obtain a VA 
medical opinion to determine whether the 
veteran is unemployable as a result of 
service-connected disabilities.  The 
examiner should be requested to review 
the claims folder, render all appropriate 
diagnoses, and state what functional 
limitation, if any, is attributable to 
each diagnosed disability.  The examiner 
should specifically state whether or not 
the veteran is deemed unemployable due to 
a combination of service-connected 
disabilities.  All opinions expressed 
must be supported by complete rationale.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


